Name: Regulation (EEC) No 1330/75 of the Commission of 26 May 1975 amending the Annex to Regulation (EEC) No 771/74 on aid for flax and hemp
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 135/8 Official Journal of the European Communities 27. 5 . 75 REGULATION (EEC) No 1330/75 OF THE COMMISSION of 26 May 1975 amending the Annex to Regulation (EEC) No 771 /74 on aid for flax and hemp THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1308 /70 (') of 29 June 1970 on the common organiza ­ tion of the market in flax and hemp, as amended by the Act (2 ) concerning the conditions of accession and the adjustments to the Treaties, and in particular Article 4 (5) thereof ; Whereas, to ensure the proper working of the aid system, it is necessary to distinguish flax grown mainly for fibre from that grown mainly for seed ; whereas this aim can be achieved by including two new varieties in completing the list of varieties of flax grown mainly for fibre set out in the Annex to Commission Regulation (EEC) No 771 /74 (3 ) of 29 March 1974 laying down detailed rules for granting aid for flax and hemp ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : Sole Article From the 1975/76 marketing year, the varieties Lisa and Taiga shall be included in the Annex to Regula ­ tion (EEC) No 771 /74. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1975 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 146, 4 . 7 . 1970 , p . 1 . (') OJ No L 73 , 27 . 3 . 1972 , p . 14 . ( 3 ) OJ No L 92, 3 . 4 . 1974 , p. 13 .